         Case 5:21-mj-00033-JPM Document 1-2 Filed 04/19/21 Page 1 of 1 PageID #: 4


                                                     Inmate Recap Report
                                              Report Prepared on 3/26/2021 10:37:50 AM


Offender ID Display:               3659978
inmate Name:                       Phillips, Herman Monroe

Current Booking Number:            01

Housing Location:                  NRJ-A-1-03-FLR

Booking Date:                      19 Feb 2021
Booking Time:                      16:30:00:000
Sentence Start Date:               10 Mar 2021                            Original Calculation: 26 Mar 2021 by Stern, Thomas

Sentence Length:                   =======>                               Yea rs=0 Months=0 Days=120 Hourst0

Original Release Date:             07 Jul 2021

Original Work Credit:              0 DAYS
Original Good Time Credit:         60 DAYS
Original Credit for Time Served:   20.00000 Days

Initial Release Date:              18 Apr 2021

Original Release Date:             07 Jul 2021
Current Credit for Time Served:    20.00000 Days         17 Jun 2021       Entered On 26 Mar 2021 by Stern, Thomas
Current Good Time Credit:          60 DAYS               18 Apr 2021       Entered On 26 Mar 2021 by Stern, Thomas

Current Work Credit:               0 DAYS                18 Apr 2021       Entered On 26 Mar 2021 by Stern, Thomas

Current Education Credit:          0 DAYS                18 Apr 2021       Entered On 26 Mar 2021 by Stern, Thomas

Current Debits:                    ODays                 18 Apr 2021       Entered On 26 Mar 2021 by Stern, Thomas

Final Release Date:                                      18Apr2021         09:00 AM


Debit Explanation:                 21-m35m-00308

Comments:




 Entered By:                                Date:


 Reviewed By:                                Date:



 Released By Staff Supervisor:              Date:
